 
CEO DEFERRAL ELECTION FORM FOR RESTRICTED STOCK
 
 

     
_Stephen B. Morris
        —       —      
 
 

Print Name
  Social Security Number

Residence Address

Please complete and return the form to:

[Attn: ]
Arbitron, Inc.
142 West 57th Street
New York, NY 10019-3300

ELECTION TO DEFER

My election relates to each separate 12,125 common stock share tranche awarded
to me under the Arbitron Inc. 1999 Stock Incentive Plan (the “Plan”) as
restricted stock pursuant to the Restricted Stock Agreement (the “Agreement”)
between Arbitron Inc. (the “Corporation”) and me, effective March 1, 2006, that
is scheduled to vest on each of December 31, 2007, December 31, 2008 and
December 31, 2009 (the “Restricted Stock”). The Restricted Stock I elect to
defer, upon vesting, will be converted into deferred stock units, and any such
deferred stock units will be documented pursuant to a Deferred Stock Unit
Agreement between the Corporation and me (the “Agreement”). This election does
not relate to the 12,125 shares of restricted stock awarded to me pursuant to
the Agreement that are scheduled to vest on December 31, 2006.

      Amount and Timing of Deferral

 
   
     
X
  N/A. I will not defer payment of my Restricted Stock; OR
I elect to defer payment of 50% of my Restricted Stock (rounded down to the next
whole share), as such
shares become vested, so as to convert the vesting shares so deferred into
“Deferred Stock Units.” I
also elect to have any such Deferred Stock Units paid to me on the first day of
the seventh
(7th) month following my termination of employment for any reason other than
death, at which
point payment shall be made to me as a lump sum in common stock of the
Corporation (“Stock”). I
understand that my deferral election will become irrevocable after March 31,
2006. I also understand the
following: (i) that my Restricted Stock award shall be reduced by the number of
shares converted to
Deferred Stock Units if and when Deferred Stock Units are credited to me under
the first sentence of
Section 1 of the Agreement, and (ii) that in the event of my termination of
employment due to death, the
full amount of my Deferred Stock Unit account will be paid to my designated
beneficiary(ies) as provided
on the attached beneficiary designation form, as may be updated by me from time
to time.

Important: Any election to defer my Restricted Stock must be on file with the
Corporation no later than the close of business on March 31, 2006.

     
SIGNATURE & ACKNOWLEDGEMENT
 

 
    I hereby make the elections designated in this form. I also acknowledge and
agree to the following:




  •   I understand that my deferral election is irrevocable as of March 31,
2006.



  •   I understand that amounts I choose to defer are subject to the claims of
the creditors of the Corporation in the event of bankruptcy or insolvency.



  •   While deferred, my account shall be treated as invested in the
Corporation’s Stock adjusted to reflect increases and decreases in the
Corporation’s Stock, and credited with dividend equivalents on the phantom
shares credited to the account.



  •   FICA taxes shall be withheld from the other compensation due to me to
reflect the amount of FICA taxes due on the amounts I have elected to defer.    
    Signature: /s/ Stephen B. Morris            Date: March 31, 2006

Corporation Use:
Rec’d: 3/31/06
By: /s/ Kathleen T. Ross

